McCay, Judge.
Verdicts are to have a reasonable intendment and to receive a reasonable construction, and are not to be set aside unless from necessity: Code, 3561; 17 Georgia, 361; 39 Ibid., 664. And this is the general spirit of the Code, as well as the ex*146pression of the.more universal tendency of jurisprudence towards freedom from that slavish adherence to technical nicety which is the reproach of the common law.
In every verdict there must be a reference to the indictment and the issue to make it have any meaning. The verdict is the response of the jury to the charge and to the issue formed upon it. Ordinarily the verdict is “guilty” or “not guilty.” The verdict is general and its legal effect is guilty or not guilty of the charge as laid in the indictment.
If the charge be murder, and the jury say we find the defendant guilty of assault; it means of assault- upon the person charged at the time and place charged, and that the assault was without justification. So here the charge was assault witli intent to murder A B, at a certain time and place, illegally and feloniously, by shooting at him with a loaded pistol with intent to murder. In this'is involved, as a legal necessity, that he did shoot at A B not in his own defense ancl without justification. The jury negative the malice, the intent to murder and simply find the shooting. But what shooting? The shooting charged, but without the intent to murder. The verdict to be perfectly formal might go further and say shooting at A B not in his own defense and without justification. But we see no imperative requirement for this additional detail. All this is charged in the indictment and the verdict of the jury may just as properly be aided by the indictment as to these things, as it may by the name of the party shot at, and the time and place of the occurrence. The case of Cook vs. The State, 26 Georgia, 593, is very like this. The jury found the defendant guilty of “harboring.” Harboring what, and how? ’Why plainly the slave of A B at the time and place stated and to the injury of A B: See, also, 25 Georgia, 494; Ibid., 689.
Judgment affirmed..